DETAILED ACTION
Applicant’s Application filed on February 26, 2021 has been reviewed. 
Claims 1-5 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in Application No. JP 2020-034411, filed on February 28, 2020.
The effective priority date for the subject matter in the pending claims in this application is February 28, 2020.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 26, 2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a data collection system that collects data …; and a configuration change system that changes a configuration of the data linkage system, in claim 1 and a data collection system that collects data in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
		

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ise et al. (US 2005/00163297 A1), hereinafter referred to as Ise.

With respect to claim 1, Ise teaches A data linkage system (a data linkage system, para. 0099; fig. 13) comprising: 
a data collection system that collects data held by an information system (the control unit 11 obtains and stores a system configuration, version number information on the system information storage unit 13, the control unit 11 always an information system], detects a fault and an alarm in the system, para. 0071); 
a data storage system that stores data held by a plurality of information systems and collected by the data collection system (the system information storage unit 13 is stored with a record of the log monitored by the control unit 11 and pieces of information on the intra-system configuration and setting detected by the control unit 11, para. 0071); and 
a configuration change system that changes a configuration of the data linkage system (comparing whether there is a difference between the old configuration information read from the system information storage unit 13 and the thus-detected present configuration information, para. 0096; if the notification content is updated or changed, the record corresponding thereto is updated and registered, this table 60 retains and manages the latest system state in each user terminal 1 in the data linkage system 4, para. 0086; also see para. 0096), wherein 
when a change in data configuration in the information system is detected (detecting changes in the system configuration and in the setting information in the user terminal 1, and notifying the center server 2 of the changes as the event information, para. 0096; judging whether or not the event information is a notification for informing of changes in the system configuration and in the setting within the user terminal 1, para. 0100) and content of a change of a configuration among configurations of the data linkage system, which configuration should be changed according to the content of the change in data configuration in the information system, has been determined (comparing whether there is a difference between the old configuration , the configuration change system changes the configuration among configurations of the data linkage system, which configuration should be changed according to the content of the change in data configuration in the information system, based on the content having been determined (in the case of the notification for informing of the changes in the system configuration and in the setting, this notification is stored in the device configuration/setting information table 60, para. 0100; also see para. 0076; if the notification content is updated or changed, the record corresponding thereto is updated and registered, this table 60 retains and manages the latest system state in each user terminal 1 in the data linkage system 4, para. 0086; also see para. 0096).

With respect to claim 2, Ise teaches The data linkage system according to claim 1, wherein 
the configuration change system changes a configuration of the data collection system according to the change in data configuration in the information system (if the notification content is updated or changed, the record corresponding thereto is updated and registered, this table 60 retains and manages the latest system state in each user terminal 1 in the data linkage system 4, para. 0086; also see para. 0096).

With respect to claim 4, Ise teaches The data linkage system according to claim 1, wherein 
the change in data configuration in the information system is detected based on information from a configuration management server of the information system (the control unit 11 [configuration management server] always monitors a log of processes executed on the user terminal 1, detects a fault and an alarm in the system, and stores these pieces of information on the system information storage unit 13; the system information storage unit 13 is stored with a record of the log monitored by the control unit 11 and pieces of information on the intra-system configuration and setting detected by the control unit 11, para. 0071).

With respect to claim 5, Ise teaches A configuration change system that changes a configuration of a data linkage system (managing the latest system state in each user terminal 1 in the data linkage system 4, para. 0086) including: 
a data collection system that collects data held by an information system (the control unit 11 obtains and stores a system configuration, version number information on the system information storage unit 13, the control unit 11 always monitors a log of processes executed on the user terminal 1 [an information system], detects a fault and an alarm in the system, para. 0071); and 
a data storage system that stores data held by a plurality of information systems and collected by the data collection system (the system information storage unit 13 is stored with a record of the log monitored by the control unit 11 and pieces of information on the intra-system configuration and setting detected by the control unit 11, para. 0071), wherein 
when a change in data configuration in the information system is detected (detecting changes in the system configuration and in the setting information in the user terminal 1, and notifying the center server 2 of the changes as the event information, para. 0096; judging whether or not the event information is a notification for informing of changes in the system configuration and in the setting within the user terminal 1, para. 0100) and content of a change of a configuration among configurations of the data linkage system, which configuration should be changed according to the content of the change in data configuration in the information system, has been determined (comparing whether there is a difference between the old configuration information read from the system information storage unit 13 and the thus-detected present configuration information, para. 0096), the configuration change system changes the configuration among configurations of the data linkage system, which configuration should be changed according to the content of the change in data configuration in the information system, based on the content having been determined (in the case of the notification for informing of the changes in the system configuration and in the setting, this notification is stored in the device configuration/setting information table 60, para. 0100; also see para. 0076; if the notification content is updated or changed, the record corresponding thereto is updated and registered, this table 60 retains and manages the latest system state in each user terminal 1 in the data linkage system 4, para. 0086; also see para. 0096).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ise et al. (US 2005/00163297 A1), hereinafter referred to as Ise, in view of Kagiwada (US 2020/0286148 A1).

With respect to claim 3, Ise teaches The data linkage system according to claim 1 as described above, 
Ise does not explicitly teach wherein 
the data storage system includes a data conversion system that converts the data collected by the data collection system, and 
the configuration change system changes a configuration of the data conversion system according to the change in data configuration in the information system.
However, Kagiwada teaches wherein 
the data storage system includes a data conversion system that converts the data collected by the data collection system (data linkage system 700 includes an acquisition unit 71, a storage unit 72, a conversion unit 73, para. 0100; the conversion unit 73 reads out the first individual specification data associated with the system identifiers A and B from the storage unit 72, converts the first individual specification data into standard specification data, para. 0104-0105), and 
the configuration change system changes a configuration of the data conversion system according to the change in data configuration in the information system (the conversion unit 73 reads out the first individual specification data associated with the system identifiers A and B from the storage unit 72, converts the first individual specification data into standard specification data and stores in the storage unit 72 the standard specification data, para. 0104-0105) in order to allow data handled by one system to be handled by another system by conversion as taught by Kagiwada (para. 0010).
Therefore, based on Ise in view of Kagiwada, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Kagiwada to the system of Ise in order to allow data handled by one system to be handled by another system by conversion as taught by Kagiwada (para. 0010).

Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO NGUYEN whose telephone number is (571)272-2666.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H. Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.H.N/Examiner, Art Unit 2447                                                                                                                                                                                                        
September 12, 2021

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447